TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 18, 2014



                                       NO. 03-13-00500-CV


                                William Earl Sheridan, Appellant

                                                  v.

                                  Angelia Harrington, Appellee




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on April 16, 2013. Having

reviewed the record, the Court holds that William Earl Sheridan has not prosecuted his appeal

and did not comply with a notice from the clerk of this court. The appeal is thus subject to

dismissal. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.